Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 1 of 24 PageID #: 1884




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
    DERRICK PALMER, KENDIA MESIDOR,                               :
    BENITA ROUSE, ALEXANDER ROUSE,                                :   MEMORANDUM DECISION
    BARBARA CHANDLER, LUIS PELLOT-                                :   AND ORDER
    CHANDLER, and DEASAHNI BERNARD,                               :
                                                                  :   20-cv-2468 (BMC)
                                         Plaintiffs,              :
                           - against -                            :
                                                                  :
    AMAZON.COM, INC. and AMAZON.COM                               :
    SERVICES LLC,                                                 :
                                                                  :
                                          Defendants.             :
    -----------------------------------------------------------   X

COGAN, District Judge.

           Plaintiffs challenge defendants’ compliance with state and federal public health guidance

and law during the COVID-19 pandemic. The amended complaint asserts claims for (i) public

nuisance, (ii) breach of the duty to provide a safe workplace, (iii) failure to timely pay COVID-

19 leave, and (iv) an injunction against future failure to timely pay COVID-19 leave.

           Before me is defendants’ motion to dismiss the amended complaint. It is granted without

prejudice as to plaintiffs’ claims for public nuisance and breach of the duty to provide a safe

workplace, pursuant to the doctrine of primary jurisdiction, and with prejudice as to plaintiffs’

claims for failure to timely pay COVID-19 leave.

                                                 BACKGROUND 1
A.         The Parties

           Defendants Amazon.com, Inc. and Amazon.com Services LLC (together, “Amazon”)

operate a facility, the JFK8 fulfillment center, located on Staten Island. JFK8 runs twenty-four




1
  Unless otherwise noted, the below facts are taken from plaintiffs’ complaint and assumed to be true for purposes of
this motion. See Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019).
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 2 of 24 PageID #: 1885




hours a day, seven days a week, and is larger than fourteen football fields. The facility employs

thousands of workers.

       Plaintiffs are employees working at JFK8 and people who live with those employees.

Derrick Palmer works as a Warehouse Associate, Process Guide and Picking Master at JFK8.

As a Picking Master, he picks customer orders, repeatedly touching items that have been touched

by other workers. His role as a Process Guide requires close interaction with other associates.

Kendia Mesidor lives with Mr. Palmer and faces a heightened risk of infection or complications

from COVID-19.

       Benita Rouse works as a Problem Solver at JFK8. In this role, she assesses whether

damaged items can be re-sold, requiring her to touch items that have been handled by other

workers, and requiring close interaction with other workers and the use of the same equipment.

Alexander Rouse is Ms. Rouse’s child and lives with her.

       Barbara Chandler works as a Process Assistant at JFK8. In this role, she helps manage,

supervise, and coach a team of about fifty people and has to interact closely with other workers.

Ms. Chandler tested positive for COVID-19 in March 2020 and several members of her

household also experienced symptoms, including her cousin, who died in April 2020. Luis

Pellot-Chandler is Ms. Chandler’s child and lives with her. He also experienced symptoms of

COVID-19. Ms. Chandler claims that she was not timely or fully compensated for her COVID-

19 sick leave.

       Deasahni Bernard is a member of the robotics team at JFK8. Ms. Bernard claims that she

was not timely and fully paid for her COVID-19 sick leave.




                                                2
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 3 of 24 PageID #: 1886




B.         COVID-19 and Workplace Guidance

           The novel coronavirus, SARS-CoV-2, and its associated disease, COVID-19, is

potentially lethal, has no known cure, no particularly effective treatment, and no vaccine. So far

this year, it has infected over 512,000 people and killed over 33,000 people in New York State

alone. 2

           COVID-19 can spread through contact, respiratory droplets, and aerosols. 3 To slow the

spread of COVID-19, the Centers for Disease Control and Prevention (“CDC”) recommends

frequent hand washing and disinfection of surfaces, mask wearing, and social distancing by

keeping six feet away from other people and limiting contact with others outside one’s

household, whether indoors or outdoors. 4

           The State of New York has issued industry-specific guidance for businesses operating

during the COVID-19 pandemic known as the “New York Forward” plan. The guidance for the

Wholesale Trade Sector directs businesses to: operate at reduced capacity unless more workers

are needed to continue safe operations; implement policies to minimize touching of shared

surfaces; increase sanitization of workstations and shared surfaces and equipment; provide hand

washing stations and supplies; stagger shifts and tasks to minimize congestion; conduct regular

cleaning; allocate time during shifts for cleaning if workers are to clean their own stations;

conduct health screenings of all people entering the facility and keep a log of responses; provide




2
 New York Covid Map and Case Count, N.Y. TIMES (updated Oct. 31, 2020),
https://www.nytimes.com/interactive/2020/us/new-york-coronavirus-cases.html.
3
 Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission, CTRS. DISEASE CONTROL & PREVENTION
(updated Oct. 5, 2020), https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-2.html.
4
 How to Protect Yourself & Others, CTRS. DISEASE CONTROL & PREVENTION (updated Sept. 11, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.


                                                      3
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 4 of 24 PageID #: 1887




information to local authorities to assist in contact tracing; and develop a communications plan to

provide employees, visitors, and customers with information. 5

        New York further instituted a new law requiring large employers like Amazon to provide,

with certain limitations, at least fourteen days of paid sick leave to employees subject to a

mandatory or precautionary order of quarantine or isolation due to COVID-19.

        The CDC also published guidance for employers and employees operating during the

pandemic. Those guidelines recommend, among other things, that employers develop flexible

leave policies, approve sick leave without requiring a positive test or doctor’s note, reduce face-

to-face contact between employees, take steps to reduce transmission at the workplace, establish

policies to identify workers who may have been exposed to COVID-19 and aid in contact

tracing, encourage hand washing and social distancing, and increase ventilation and sanitization.

C.      The Amended Complaint

        Plaintiffs filed this action and a motion for a preliminary injunction. They subsequently

withdrew their motion for a preliminary injunction and filed an amended complaint. This case is

before me on Amazon’s motion to dismiss the amended complaint.

        The amended complaint asserts claims for (i) public nuisance and (ii) breach of the duty

to protect the health and safety of employees under New York Labor Law (“NYLL”) § 200,

seeking a declaratory judgment under 28 U.S.C. § 2201 for both of these causes of action, as

well as claims for (iii) failure to timely pay earned wages under NYLL § 191, and (iv) an

injunction against future NYLL § 191 violations. Plaintiffs seek injunctive relief for their first,

second, and fourth causes of action, and damages for their third cause of action.




5
 I assume for purposes of this motion that the Wholesale Trade Sector guidance as described by plaintiffs applies to
Amazon’s JFK8 facility.

                                                         4
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 5 of 24 PageID #: 1888




        Plaintiffs claim that Amazon’s operations at JFK8 fail to comply with applicable

workplace guidance. They first argue that Amazon’s productivity requirements prevent

employees from engaging in basic hygiene, sanitization, and social distancing. Amazon tracks

employees in real time to determine whether they perform a task in each minute and aggregates a

total time off task (“TOT”) every day. Employees are warned and penalized, including

potentially with termination, if their TOT exceeds certain amounts. TOT is automatically

counted even during paid rest breaks, including bathroom breaks, and requires supervisors to re-

code certain TOT activities to prevent them from being counted against the employee. Plaintiffs

claim that employees’ fear of accumulating TOT causes them to skip hand washing and

sanitizing their workstations, and rush through the facility in a way that prevents social

distancing. Amazon officially suspended rate requirements in March 2020, but plaintiffs claim

that the change was not effectively communicated to employees until July, there is still confusion

over the policy, and the productivity requirements could be reinstated at any time. 6

        Plaintiffs also claim that only two of the breakrooms at JFK8 are air conditioned, causing

workers to cluster in those areas on hot days, further impeding social distancing.

        Amazon conducts contact tracing for COVID-19 infections among its employees, but

plaintiffs claim that it fails to do so adequately. They allege that Amazon uses surveillance to

track potentially infected employees’ movements but does not interview infected workers to

discuss their contacts and discourages those workers from informing others that they may be at

risk. In addition, workers who have had contact with infected workers were not asked whether

they have any symptoms before Amazon authorized them to return to work.




6
 In a filing dated October 16, 2020, Amazon admitted that it has resumed productivity feedback for some
employees.

                                                        5
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 6 of 24 PageID #: 1889




       Plaintiffs also take issue with Amazon’s application of New York’s COVID-19 leave

law, claiming that Amazon has failed to clearly communicate to its employees the availability of

leave related to COVID-19 and failed to promptly pay workers the required leave. They argue

that Amazon’s existing leave policies are inadequate to encourage workers to take time away

from work if they are experiencing symptoms of COVID-19 or have been exposed to it.

Amazon’s unpaid leave accrues slowly, is deducted when employees are late to work, and the

loss of adequate leave to cover such lateness can lead to termination. Because Amazon’s Paid

Time Off (“PTO”) leave accrues slowly, it is functionally unavailable to new workers. Plaintiffs

further claim that Amazon fails to adequately communicate information about the availability of

leave and fails to promptly approve leave.

       Plaintiffs argue that Amazon fails to pay employees for the full amount of the leave to

which they are entitled under New York’s leave law in a timely fashion. Ms. Chandler and Ms.

Bernard had to navigate a complex Human Resources system to obtain their COVID-19 leave

and pay and did not receive the pay promptly in the next pay period. Ms. Chandler and Ms.

Bernard ultimately received pay for fewer hours than they would have worked in the pay period

and did not receive the extra $2 per hour hazard pay for those hours. Further, Ms. Chandler was

paid at a short-term disability rate of her hourly wage, rather than the full wage, for the days she

was on COVID-19-related leave in excess of fourteen days.

       Plaintiffs seek injunctive relief regarding Amazon’s operation of JFK8, communication

to its employees, and sick leave payments. Their proposed injunction would require Amazon to:

           •   Communicate clearly with workers that if they are experiencing symptoms of
               COVID-19 or otherwise may be subject to a quarantine, they should consult a
               physician or public health professional and not attend work, that they will not face
               any adverse employment consequences for taking quarantine leave, and that they
               will be paid on their next paycheck for taking quarantine leave;



                                                  6
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 7 of 24 PageID #: 1890




           •   Continue suspending rate requirements and refrain from counting hand washing
               and bathroom breaks against TOT requirements, and communicate these policies
               to workers;

           •   Provide workers with adequate time and tools to clean and disinfect their
               workstations;

           •   Provide access to air-conditioned break rooms where workers can maintain social
               distancing;

           •   Comply with New York’s COVID-19 paid leave law;

           •   Either a) delegate all contact tracing responsibilities to the local health department
               or another independent, trained professional without relying on its own
               surveillance footage to determine which workers have been in contact with one
               another or, if Amazon continues to perform contact tracing itself, then b) conform
               those efforts to New York and CDC guidance for contact tracing, such as
               interviewing the infected individual about others with whom they have been in
               touch, accounting for their activities in the 48 hours before diagnosis or onset of
               symptoms, and following up with all identified contacts of the infected individual
               to inform them of their exposure and inquire if they are experiencing symptoms;

           •   Allow workers immediate access to forty-eight hours of paid time off even if they
               have not yet accrued it for the remainder of 2020.

       Plaintiffs Bernard and Chandler also seek damages for Amazon’s failure to timely pay

their COVID-19 sick leave pay.

                                          DISCUSSION

       In deciding a motion to dismiss under Federal Rules of Civil Procedure rule 12(b)(6), the

Court must “constru[e] the complaint liberally, accept[] all factual allegations in the complaint as

true, and draw[] all reasonable inferences in the plaintiff’s favor.” Elias v. Rolling Stone LLC,

872 F.3d 97, 104 (2d Cir. 2017) (quoting Chase Grp. All. LLC v. City of New York Dep’t of

Fin., 620 F.3d 146, 150 (2d Cir. 2010)). To survive a motion to dismiss, a complaint must plead

“enough facts to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007), and to “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                                  7
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 8 of 24 PageID #: 1891




A.     The primary-jurisdiction doctrine applies to plaintiffs’ public nuisance and NYLL §
       200 claims

       The doctrine of primary jurisdiction seeks to maintain a proper balance between the roles

of courts and administrative agencies. See Tassy v. Brunswick Hosp. Ctr., Inc., 296 F.3d 65, 68

(2d Cir. 2002). “The doctrine allows a district court to refer a matter to the appropriate

administrative agency for ruling in the first instance, even when the matter is initially cognizable

by the district court.” Rural Cmty. Workers All. v. Smithfield Foods, Inc., 459 F. Supp. 3d 1228,

1240 (W.D. Mo. 2020) (quoting Access Telecomms. v. Sw. Bell Tel. Co., 137 F.3d 605, 608 (8th

Cir. 1998)). “[T]he reasons for its existence and the purposes it serves are twofold: the desire for

uniformity and the reliance on administrative expertise.” Tassy, 296 F.3d at 68. “Thus, in

determining whether to apply the primary jurisdiction doctrine, [courts] must examine whether

doing so would serve either of these purposes.” Id.

       There is no fixed formula for applying the doctrine. See United States v. W. Pac. R. Co.,

352 U.S. 59, 64 (1956). Courts in this Circuit generally consider four factors:

           (1) whether the question at issue is within the conventional experience of
               judges or whether it involves technical or policy considerations within
               the agency’s particular field of expertise;

           (2) whether the question at issue is particularly within the agency’s
               discretion;

           (3) whether there exists a substantial danger of inconsistent rulings; and

           (4) whether a prior application to the agency has been made.

Ellis v. Tribune Television Co., 443 F.3d 71, 82-83 (2d Cir. 2006). Courts “must also balance

the advantages of applying the doctrine against the potential costs resulting from complications

and delay in the administrative proceedings.” Id. (quoting Nat’l Commc’ns Ass’n, Inc. v. AT&T

Co., 46 F.3d 220, 223 (2d Cir. 1995)).



                                                 8
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 9 of 24 PageID #: 1892




       The Occupational Safety and Health Administration (“OSHA”) is the federal agency

within the Department of Labor specifically charged with regulating health and safety in the

workplace. It has the primary responsibility for setting and enforcing standards and providing

research, information, education, and training to assure safe and healthful working conditions.

OSHA has broad prosecutorial discretion to carry out its enforcement responsibilities under the

Occupational Safety and Health Act (“OSH Act”), 29 U.S.C. § 651 et seq. See Nat’l Roofing

Contractors Ass’n v. U.S. Dep’t of Labor, 639 F.3d 339, 343 (7th Cir. 2011). The OSH Act

permits employees who believe that a violation of a safety or health standard – or an imminent

danger – exists at their workplace to request an inspection by filing a complaint with the

Secretary of Labor. See 29 U.S.C. § 657(f)(1). If the Secretary determines that there are

reasonable grounds to believe that such a violation or danger exists, the Secretary must initiate an

inspection “as soon as practicable, to determine if such violation or danger exists.” Id. If the

Secretary believes, as a result of an investigation, that the employer has violated the OSHA

requirements, he will issue a citation to the employer. See 29 U.S.C. § 658(a).

       OSHA’s enforcement actions are subject to review by the Occupational Safety and

Health Review Commission (“OSHRC”), a specialized body, and OSHRC’s decisions are

reviewable by federal courts of appeals. See 29 U.S.C. §§ 660-661. In addition, the OSH Act

provides a narrow vehicle to seek mandamus in federal district court “to restrain any conditions

or practices . . . [where] a danger exists which could reasonably be expected to cause death or

serious physical harm immediately” pending the outcome of a potential enforcement proceeding

or where a recommendation by an OSHA inspector is arbitrarily rejected by the Secretary. 29

U.S.C. § 662.




                                                 9
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 10 of 24 PageID #: 1893




        OSHA has not issued a standard specific to COVID-19, relying instead on optional

guidance 7 and existing standards for, inter alia, personal protective equipment, general

environmental controls, and toxic and hazardous substances, as well as employers’ obligations

under the OSH Act’s general duty clause. 8 This does not mean, however, that OSHA has

abdicated its responsibilities during the pandemic. Rather, the agency has exercised its

discretion in determining how to proceed in the face of an evolving pandemic fraught with

uncertainty. The agency has “reasonably determined” that a standard “is not necessary at this

time” to combat this unprecedented pandemic because it has existing regulatory tools at its

disposal “to ensure that employers are maintaining hazard-free work environments.” In re Am.

Fed’n of Labor & Cong. of Indus. Orgs., No. 20-1158, 2020 WL 3125324, at *1 (D.C. Cir. June

11, 2020).

        OSHA continues to use its enforcement mechanisms during the pandemic. According to

its website, OSHA has received nearly 10,000 COVID-19-related complaints at the federal level,

including almost 200 from the general warehousing and storage industry, opened over 1,000

federal inspections, and issued around 150 citations. 9

        Plaintiffs argue that their workplace safety claims simply “require the application of law

to disputed facts” and do not implicate OSHA’s expertise and discretion. I disagree. The central

issue in this case is whether Amazon’s workplace policies at JFK8 adequately protect the safety

of its workers during the COVID-19 pandemic. No doubt, shutting down JFK8 completely


7
 See Guidance on Preparing Workplaces for COVID-19, OSHA (2020),
https://www.osha.gov/Publications/OSHA3990.pdf.
8
 See COVID-19 Standards, OSHA (last visited Oct. 30, 2020), https://www.osha.gov/SLTC/covid-
19/standards.html.
9
 See COVID-19 Response Summary, OSHA (last visited Oct. 30, 2020), https://www.osha.gov/enforcement/covid-
19-data#fed_inspections_open; Inspections with COVID-related Citations, OSHA (last updated Oct. 22, 2020),
https://www.osha.gov/enforcement/covid-19-data/inspections-covid-related-citations.

                                                    10
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 11 of 24 PageID #: 1894




during the pandemic while continuing to provide employees with pay and benefits would be the

best protection against contagion at the workplace. But someone has to strike a balance between

maintaining some level of operations in conjunction with some level of protective measures.

The question is whether it should be OSHA or the courts.

       Plaintiffs seek relief that involves detailed aspects of how Amazon regulates its

workplace, from how Amazon manages employee productivity, to the time and tools provided to

sanitize workstations, to the availability of air-conditioned break rooms, among other injunctive

mandates. Plaintiffs’ claims thus turn on factual issues requiring both technical and policy

expertise. They would have me analyze how Amazon’s employment practices and policies

impact transmission of a poorly understood disease in JFK8, determine whether those policies

create an unsafe workplace or otherwise violate state and federal guidance and standards, and

implement and oversee new workplace policies. But courts are not expert in public health or

workplace safety matters, and lack the training, expertise, and resources to oversee compliance

with evolving industry guidance. Plaintiffs’ claims and proposed injunctive relief go to the heart

of OSHA’s expertise and discretion.

       The risk of inconsistent rulings further weighs in favor of applying the doctrine of

primary jurisdiction. This case concerns state and federal guidance addressing workplace safety

during a pandemic for which there is no immediate end in sight. Regulating in the age of

COVID-19 is a dynamic and fact-intensive matter fraught with medical and scientific

uncertainty. There is room for significant disagreement as to the necessity or wisdom of any

particular workplace policy or practice. Courts are particularly ill-suited to address this evolving

situation and the risk of inconsistent rulings is high. Court-imposed workplace policies could




                                                 11
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 12 of 24 PageID #: 1895




subject the industry to vastly different, costly regulatory schemes in a time of economic crisis. A

determination by OSHA, on the other hand, would be more flexible and could ensure uniformity.

       It bears noting that plaintiffs have not made an application to OSHA. “If prior

application to the agency is present, this factor provides support for the conclusion that the

doctrine of primary jurisdiction is appropriate.” Ellis, 443 F.3d at 89. A failure to apply to the

agency “may weigh against referral,” id., but does not in this case. Plaintiffs chose to pursue

their claims in federal court rather than apply for relief from OSHA, and the other factors

overwhelmingly support applying primary jurisdiction.

       Finally, the advantages of applying the doctrine outweigh the potential costs of delay in

the administrative proceedings. Plaintiffs’ challenges to Amazon’s workplace policies require

the expertise of the agency tasked with regulating workplace health and safety. Although this

decision will necessarily delay the implementation of plaintiffs’ proposed relief, at least part of

the responsibility for that delay lies with plaintiffs. Plaintiffs decided not to pursue emergency

relief in this case and did not pursue a parallel track by applying to OSHA.

       Accordingly, it is appropriate to apply the doctrine of primary jurisdiction to plaintiffs’

public nuisance and NYLL § 200 claims. When a district court refers an issue or claim to an

administrative agency under the doctrine of primary jurisdiction, it may either dismiss or stay the

action. Dismissal without prejudice is preferable to a stay here so that plaintiffs may determine

whether to seek relief through the appropriate administrative and regulatory framework.

B.     Plaintiffs’ public nuisance and § 200 claims would otherwise be dismissed

       Even if I did not defer to OSHA’s primary jurisdiction, plaintiffs’ public nuisance and

NYLL § 200 claims would not survive Amazon’s motion to dismiss.




                                                 12
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 13 of 24 PageID #: 1896




       1. Public Nuisance

       A cause of action for public nuisance addresses conduct that “amounts to a substantial

interference with the exercise of a common right,” such as endangering the health or safety of a

considerable number of individuals of the public. Benoit v. Saint-Gobain Performance Plastics

Corp., 959 F.3d 491, 504 (2d Cir. 2020) (citation omitted). Conduct that causes the spread of

contagious disease can constitute such an interference if it violates the public’s right to health

and safety. Cf. Tull v. United States, 481 U.S. 412, 421 n.5 (1987) (public nuisances include

“the keeping of diseased animals, or a malarial pond”).

       “A public nuisance is a violation against the State and is subject to abatement or

prosecution by the proper governmental authority.” 532 Madison Ave. Gourmet Foods, Inc. v.

Finlandia Ctr., Inc., 96 N.Y.2d 280, 292, 727 N.Y.S.2d 49, 56 (2001). The exception is that a

“public nuisance is actionable by a private person only if it is shown that the person suffered

special injury beyond that suffered by the community at large.” Benoit, 959 F.3d at 505 (quoting

532 Madison, 96 N.Y.2d at 292, 727 N.Y.S.2d at 56). The injury at issue to support a private

action must be different in “kind,” not simply “degree,” from that suffered by the public. See id.

A private action for public nuisance cannot be maintained where the injury is “so general and

widespread as to affect a whole community.” Burns Jackson Miller Summit & Spitzer v.

Lindner, 59 N.Y.2d 314, 334, 464 N.Y.S.2d 712, 721 (1983).

       Here, plaintiffs’ alleged injuries are that they have an increased risk of contracting

COVID-19 and fear of the same because they work in conditions, or live with someone who

does, that increase the risk of spread of COVID-19. This injury is common to the New York

City community at large. Plaintiffs and the public alike face varying levels of risk of exposing

themselves and the people they live with to the virus. Unlike the noxious landfill, a malarial

pond, or a pigsty, JFK8 is not the source of COVID-19, emitting the virus from a single source
                                                 13
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 14 of 24 PageID #: 1897




into an otherwise healthy world. The public at large cannot avoid COVID-19 simply by

avoiding JFK8, its immediate surrounding area, and its employees. Instead, plaintiffs and the

public risk exposing themselves to COVID-19 nearly anywhere in this country and the world.

       Both plaintiffs’ concern and their risk present a difference in degree, not kind, from the

injury suffered by the public at large and thus is not actionable in a private action for public

nuisance.

       2. NYLL § 200

       For their claim under NYLL § 200, plaintiffs argue that Amazon breached its duty to

maintain a safe workplace by failing to adopt and adhere to New York’s workplace guidance and

COVID-19 leave law, causing plaintiffs “emotional harm and in some cases pecuniary harm and

physical harm associated with the COVID-19 infection,” as well as “likely . . . future harm.”

              i.   Plaintiffs’ § 200 claim is not preempted by the OSH Act

       Amazon argues that plaintiffs’ § 200 claim is preempted by the OSH Act. Congress can

preempt state law expressly or implicitly. See Marentette v. Abbott Labs., Inc., 886 F.3d 112,

117 (2d Cir. 2018). Courts “start with the assumption that the historic police powers of the

States were not to be superseded by the Federal Act unless that was the clear and manifest

purpose of Congress.” Wyeth v. Levine, 555 U.S. 555, 565 (2009). The party asserting that

federal law preempts a state law claim bears the burden of establishing preemption. See

Marentette, 886 F.3d at 117.

       “The doctrine of implied preemption will bar a state law claim where, ‘under the

circumstances of a particular case, the challenged state law stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.’” In re Jackson,

972 F.3d 25, 34 (2d Cir. 2020) (quoting Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363,

373 (2000)). “What constitutes a ‘sufficient obstacle’ is a ‘matter of judgment, to be informed

                                                 14
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 15 of 24 PageID #: 1898




by examining the federal statute as a whole and identifying its purpose and intended effects.’”

Id. (quoting Crosby, 530 U.S. at 373).

       The OSH Act authorizes the Secretary of Labor to promulgate federal occupational safety

and health standards. Section 18(a) of the OSH Act provides that “[n]othing in this chapter shall

prevent any State agency or court from asserting jurisdiction under State law over any

occupational safety or health issue with respect to which no standard is in effect.” 29 U.S.C. §

667(a). An “occupational safety and health standard” under the Act is “a standard which

requires conditions, or the adoption or use of one or more practices, means, methods, operations,

or processes, reasonably necessary or appropriate to provide safe or healthful employment and

places of employment.” 29 U.S.C. § 652(8). “[A] state law requirement that directly,

substantially, and specifically regulates occupational safety and health is an occupational safety

and health standard within the meaning of the Act.” Gade v. Nat’l Solid Wastes Mgmt. Ass’n,

505 U.S. 88, 107 (1992). “[N]onapproved state regulation of occupational safety and health

issues for which a federal standard is in effect is impliedly pre-empted as in conflict with the full

purposes and objectives of the OSH Act.” Id. at 98-99.

       In addition to reserving for state regulation those issues not governed by a federal

standard, Congress also provided states the option of completely replacing federal standards with

their own. A state may “assume responsibility for development and enforcement therein of

occupational safety and health standards relating to any occupational safety or health issue with

respect to which a Federal standard has been promulgated” by submitting a state “plan for the

development of such standards and their enforcement.” 29 U.S.C. § 667(b).

       In 1973, New York submitted a plan that received the Secretary’s approval, but withdrew

the plan two years later. See Irwin v. St. Joseph’s Intercommunity Hosp., 236 A.D.2d 123, 127,



                                                 15
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 16 of 24 PageID #: 1899




665 N.Y.S.2d 773, 777 (4th Dep’t 1997). New York thus cannot enforce state occupational

safety and health standards for issues covered by a federal standard. See Gade, 505 U.S. at 98-

99.

       Finally, “[f]ederal regulation of the workplace was not intended to be all encompassing,”

Gade, 505 U.S. at 96, and Congress further saved certain areas from federal preemption. The

OSH Act does not “supersede or in any manner affect any workmen’s compensation law” or

“enlarge or diminish or affect in any other manner the common law or statutory rights, duties, or

liabilities of employers and employees under any law with respect to injuries, diseases, or death

of employees arising out of, or in the course of, employment.’” 29 U.S.C. § 653(b)(4). By

including this savings clause, “Congress expressly carved out of its preemption rules state

common law and statutory tort remedies.” Bus. for a Better N.Y. v. Angello, 341 F. App’x 701,

705 (2d Cir. 2009) (New York’s scaffold law is a “means to define and assign liability in height-

related construction injuries” and thus is “preserved under the savings clause”); see also Atlas

Roofing Co. v. Occupational Safety & Health Review Comm’n, 430 U.S. 442, 445 (1977)

(“existing state statutory and common-law remedies for actual injury and death remain

unaffected” by the OSH Act); Tufariello v. Long Island R. Co., 458 F.3d 80, 86 & n.7 (2d Cir.

2006) (noting that the OSH Act does not preclude a negligence action for harm caused by

employer’s failure to equip employee with hearing protection).

       NYLL § 200 is the codification of the common law duty to maintain a safe work

environment. See Ross v. Curtis-Palmer Hydro-Elec. Co., 81 N.Y.2d 494, 505, 601 N.Y.S.2d

49, 54 (1993). A § 200 claim is essentially a negligence claim. See In re World Trade Ctr.

Lower Manhattan Disaster Site Litig., 758 F.3d 202, 210 (2d Cir. 2014) (citing Haider v. Davis,




                                                16
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 17 of 24 PageID #: 1900




35 A.D.3d 363, 364, 827 N.Y.S.2d 179 (2d Dep’t 2006)). Because § 200 constitutes statutory

tort law, claims brought under it generally fall within the OSH Act’s savings clause.

       Amazon argues that the OSH Act nonetheless preempts plaintiffs’ § 200 claim because

plaintiffs do not seek damages for past injuries, diseases, or death, but instead seek injunctive

relief to improve workplace-safety standards due to a fear of future disease. Because this claim

would require the Court to institute sweeping workplace-safety standards via injunctive relief,

Amazon claims it conflicts with the purposes of the statute.

       I agree that plaintiffs’ claim under § 200 is in tension with the OSH Act and creates the

potential for “duplicative, and possibly counterproductive, regulation” of workplace safety. See

Gade, 505 U.S. at 102. Normally, “[r]egulation of workplace safety under the Labor Law and

the OSH Act are fundamentally different” because the Labor Law is “primarily remedial in

nature.” Irwin, 236 A.D.2d at 130, 665 N.Y.S.2d at 778. The OSH Act, on the other hand, is

‘prophylactic in nature.’” Whirlpool Corp. v. Marshall, 445 U.S. 1, 12 (1980). “The Act was

not enacted for the principal purpose of punishing employers for workplace deaths or injuries;

rather, ‘[i]t authorizes the promulgation of health and safety standards and the issuance of

citations in the hope that these will act to prevent deaths or injuries from ever occurring.’”

People v. Pymm, 76 N.Y.2d 511, 518, 561 N.Y.S.2d 687, 693 (1990).

       The vast majority of tort claims regarding workplace safety seek damages for “injuries,

diseases, or death of employees arising out of, or in the course of, employment” and thus easily

fall within the OSH Act’s savings clause. See 29 U.S.C. § 653(b)(4). But here, plaintiffs want

the Court to create and enforce a scheme of workplace safety standards. As described above, this

type of regulation is within OSHA’s expertise and the agency should be afforded the first




                                                 17
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 18 of 24 PageID #: 1901




opportunity to evaluate the wisdom and necessity of such policies in the unprecedented context

of the COVID-19 pandemic.

       However, I cannot find that plaintiffs’ § 200 claim is preempted by the OSH Act. There

is a presumption that state and local regulation of matters related to health and safety are not

preempted “unless that was the clear and manifest purpose of Congress.” Env’t Encapsulating

Corp. v. City of New York, 855 F.2d 48, 53 (2d Cir. 1988) (quoting Hillsborough Cty., Fla. v.

Automated Med. Labs., Inc., 471 U.S. 707, 715 (1985)). Plaintiffs’ claim does not conflict with

an existing federal standard and the OSH Act’s savings clause expressly excludes statutory tort

law claims from preemption. Although plaintiffs’ proposed injunction would create a regulatory

scheme that is in tension with the OSH Act’s purposes, “Congress intended State law statutory

and common-law duties, rights and liabilities to survive, and . . . was willing to tolerate any

tension that resulted.” Pymm, 76 N.Y.2d at 523-24, 561 N.Y.S.2d at 693.

             ii.   Plaintiffs’ § 200 claim for past harm is preempted by New York’s Workers’
                   Compensation Law

       Amazon next argues that plaintiffs’ § 200 claim is barred by New York’s Workers’

Compensation Law. Plaintiffs argue that their claim is not preempted because they seek

injunctive relief rather than monetary damages.

       Workers’ compensation benefits are the sole and exclusive remedy of an employee

against his employer for injuries sustained in the course of employment. See Weiner v. City of

New York, 19 N.Y.3d 852, 854, 947 N.Y.S.2d 404, 405 (2012). New York’s Workers’

Compensation Law states that it “shall be exclusive and in place of any other liability

whatsoever” to an employee “or any person otherwise entitled to recover damages, contribution

or indemnity, at common law or otherwise, on account of such injury or death or liability arising

therefrom.” N.Y. WORKERS COMP. LAW § 11.


                                                  18
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 19 of 24 PageID #: 1902




       The New York Court of Appeals has not considered whether the Workers’ Compensation

Law’s exclusivity provision preempts a suit for injunctive relief. But the broad language of the

exclusivity provision and the trade-offs embodied in the law compel me to conclude that the

Workers’ Compensation Law bars plaintiffs’ § 200 claim to the extent it is based on past harm.

       The “Labor Law codification of the requirement to provide a safe place to work does not

overrule, and indeed, is subject to the exclusivity provisions of the Workers’ Compensation

Law.” Bardere v. Zafir, 102 A.D.2d 422, 423, 477 N.Y.S.2d 131, 133 (1st Dep’t 1984), aff’d,

63 N.Y.2d 850, 482 N.Y.S.2d 261 (1984); see Caballero v. First Albany Corp., 237 A.D.2d 800,

803, 654 N.Y.S.2d 866, 869 (3rd Dep’t 1997) (“Labor Law § 200 does not provide for an

exception to the exclusivity of workers’ compensation . . . .”). The exclusivity provision broadly

states that the workers’ compensation scheme serves “in place of any other liability whatsoever”

for an employer to an employee. N.Y. WORKERS COMP. LAW § 11.

       It is difficult to imagine a broader phrase than “any other liability whatsoever.” If

“liability” was not intended to include injunctive relief, as plaintiffs argue, then the statute easily

could have substituted that word with “monetary damages,” “payment of compensation” or some

other phrase. As plaintiffs note, the provision also discusses “damages, contribution or

indemnity” and “compensation.” But the statute uses the broad word “liability” within an even

broader phrase, and so I must conclude that it was intended to cover suits for injunctive relief in

addition to suits for damages.

       This reading is further supported by the nature of the trade-offs embodied in the law.

“Fixed compensation is guaranteed to the injured employee regardless of fault and in exchange

for reducing the costs and risks of litigation to the parties.” Gonzales v. Armac Indus., Ltd., 81

N.Y.2d 1, 8, 595 N.Y.S.2d 360, 363 (1993). In exchange for the “security” of receiving fixed



                                                  19
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 20 of 24 PageID #: 1903




benefits, “the employee has been asked to pay a price in the form of the loss of his common-law

right to sue his employer in tort.” Billy v. Consol. Mach. Tool Corp., 51 N.Y.2d 152, 159, 432

N.Y.S.2d 879, 883 (1980). The purpose of the law therefore is not just to provide a mechanism

for compensation, but also to protect employers from suit. See Weiner, 19 N.Y.3d at 854, 947

N.Y.S.2d at 405 (Workers’ Compensation Law “precludes suits against an employer for injuries

in the course of employment”). Allowing plaintiffs to avoid preemption by seeking only

injunctive relief would thwart the purposes of the statute and the trade-offs embodied in it.

       The fact that the Workers’ Compensation Board does not have the authority to issue

injunctive relief does not compel a contrary conclusion. Rather, it reflects the legislature’s intent

that the workers’ compensation scheme and the remedies available under it provide the exclusive

remedy for employee injuries.

       Accordingly, to the extent that plaintiffs’ § 200 claim is based on past injury, the claim is

barred by New York’s Workers’ Compensation Law.

             iii.    Plaintiffs cannot maintain a § 200 claim for future harm

       Plaintiffs’ NYLL § 200 claim alleges that Amazon breached a duty causing both past

harm and “likely . . . future harm.” As described above, the Workers’ Compensation Law bars

plaintiffs’ claim to the extent that it is based on past harm. To the extent that plaintiffs’ § 200

claim is based on the threat of future harm, it fails to state a claim because it does not allege a

cognizable injury.

       As described above, NYLL § 200 is the codification of the common law duty to provide

workers with a safe work environment, see Ross, 81 N.Y.2d at 505, 618 N.E.2d at 88, and is

essentially a claim for common law negligence. See In re World Trade Ctr., 758 F.3d at 210;

DeMaria v. RBNB 20 Owner, LLC, 129 A.D.3d 623, 625, 12 N.Y.S.3d 79, 82 (1st Dep’t 2015).

“The elements of a negligence claim under New York law are: ‘(i) a duty owed to the plaintiff by
                                                  20
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 21 of 24 PageID #: 1904




the defendant; (ii) breach of that duty; and (iii) injury substantially caused by that breach.’”

Pasternack v. Lab. Corp. of Am. Holdings, 807 F.3d 14, 19 (2d Cir. 2015) (citation omitted).

         Plaintiffs seek to hold Amazon liable for an alleged breach of a duty that is “likely” to

cause plaintiffs “to experience future harm.” Even assuming arguendo that plaintiffs sufficiently

allege a duty and breach, this claim fails because “[a] threat of future harm is insufficient to

impose liability against a defendant in a tort context.” Caronia v. Philip Morris USA, Inc., 22

N.Y.3d 439, 446, 982 N.Y.S.2d 40, 43 (2013) (citing W. PAGE KEETON ET AL., PROSSER AND

KEETON ON THE LAW OF TORTS § 30, at 165 (5th ed. 1984)). “The requirement that a plaintiff

sustain physical harm before being able to recover in tort is a fundamental principle of [New

York State’s] tort system.” Id. “The physical harm requirement serves a number of important

purposes: it defines the class of persons who actually possess a cause of action, provides a basis

for the factfinder to determine whether a litigant actually possesses a claim, and protects court

dockets from being clogged with frivolous and unfounded claims.” Id.

         Because the threat of future harm does not provide a valid basis for a tort claim, plaintiffs

cannot maintain their § 200 claim based on the threat of contracting COVID-19 at JFK8. 10

C.       Plaintiffs cannot maintain their claims under NYLL § 191

         Plaintiffs Bernard and Chandler bring a claim for the failure to timely pay earned wages

under NYLL § 191, claiming that Amazon failed to pay them COVID-19 leave on a timely basis.

Plaintiffs also bring a claim for an injunction against future untimely payments. Amazon argues

that these claims must be dismissed because COVID-19 leave does not constitute “wages” for

purposes of § 191.



10
  Because I find that plaintiffs’ § 200 claim for past harm is barred by the Workers’ Compensation Law’s
exclusivity provision, I do not reach Amazon’s argument that the claim should be dismissed because plaintiffs fail to
plausibly plead causation.

                                                         21
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 22 of 24 PageID #: 1905




       Section 191 sets out the frequency of the payment of “wages” for certain categories of

workers. It specifies that manual workers’ wages “shall be paid weekly and not later than seven

calendar days after the end of the week in which the wages are earned.” NYLL § 191(1)(a)(i).

“Wages” are defined as “the earnings of an employee for labor or services rendered, regardless

of whether the amount of earnings is determined on a time, piece, commission or other basis.”

Id. § 190(1). “The term ‘wages’ also includes benefits or wage supplements as defined in section

one hundred ninety-eight-c of this article, except for the purposes of sections one hundred

ninety-one and one hundred ninety-two of this article.” Id. Section 198-c, in turn, defines

“benefits or wage supplements” as including, but not limited to, “reimbursement for expenses;

health, welfare and retirement benefits; and vacation, separation or holiday pay.” Id. § 198-c(2).

Thus, anything that qualifies as “benefits or wage supplements” is expressly excepted from the

definition of “wages” for purposes of § 191’s timely payment requirements.

       COVID-19 leave is a form of paid sick leave. See S. 8091 (N.Y. 2020) (“An act

providing requirements for sick leave and the provision of certain employee benefits when such

employee is subject to a mandatory or precautionary order of quarantine or isolation due to

COVID-19”). Courts in this Circuit regularly find that sick leave constitutes a benefit or wage

supplement for purposes of the Labor Law. See Sosnowy v. A. Perri Farms, Inc., 764 F. Supp.

2d 457, 476 (E.D.N.Y. 2011) (“vacation and sick day payments” are benefits or wage

supplements excepted from the definition of wages for purposes of § 191); see also Chan v. Big

Geyser, Inc., No. 17-CV-06473, 2018 WL 4168967, at *5 (S.D.N.Y. Aug. 30, 2018) (suggesting

that vacation and sick pay fall under § 198-c’s benefits or wage supplements); Quinones v. PRC

Mgmt. Co. LLC, No. 14-CV-9064, 2015 WL 4095263, at *5 (S.D.N.Y. July 7, 2015) (paid

vacation and sick leave constitute wage supplements); Crawford v. Coram Fire Dist., No. 12-



                                                22
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 23 of 24 PageID #: 1906




CV-3850, 2015 WL 10044273, at *5 (E.D.N.Y. May 4, 2015) (suggesting that vacation and sick

pay fall are benefits or wage supplements); Litras v. PVM Int’l Corp., No. 11-CV-5695, 2013

WL 4118482, at *10 (E.D.N.Y. Aug. 15, 2013) (same).

           I come to the same conclusion. Paid sick leave does not reflect “the earnings of an

employee for labor or services rendered” but instead constitutes a benefit or wage supplement

like vacation and holiday pay.

           Plaintiffs argue that COVID-19 leave nonetheless constitutes wages under § 191 because

the New York State Department of Labor states on the “Frequently Asked Questions” page for

COVID-19 leave that the “paid sick leave payments are subject to the frequency of pay

requirements of Section 191 of the Labor Law, and leave payments should be made in the

paycheck for the applicable pay period for the leave.” 11

           An agency’s consistent and long-standing interpretation of a statute it administers is

entitled to considerable weight. See United States v. Clark, 454 U.S. 555, 565 (1982). But “[a]n

agency[’s] interpretation of a relevant provision which conflicts with the agency’s earlier

interpretation is ‘entitled to considerably less deference’ than a consistently held agency view.”

City of New York v. U.S. Dep’t of Transp., 700 F. Supp. 1294, 1300 (S.D.N.Y. 1988) (quoting

Immigr. & Naturalization Serv. v. Cardoza-Fonseca, 480 U.S. 421, 446 n. 30 (1987)).

           The Department of Labor’s position is not entitled to deference here. Its stance that

COVID-19 paid sick leave is subject to § 191’s timely payment requirements is a new

interpretation of § 191 that conflicts with its prior guidance that paid sick time off is a benefit

provided at the discretion of the employer and for which “no ‘correct’ or prescribed method” of

provision or payment exists. N.Y. Dep’t of Labor, Request for Opinion, Personal/Sick/Vacation


11
     Available at: https://paidfamilyleave.ny.gov/new-york-paid-family-leave-covid-19-faqs.


                                                          23
Case 1:20-cv-02468-BMC Document 73 Filed 11/02/20 Page 24 of 24 PageID #: 1907




Policy (Mar. 11, 2010). 12 More importantly, the agency’s position conflicts with the plain

language of the Labor Law. Benefits and wage supplements are expressly excepted from § 191’s

requirement to timely pay wages, and COVID-19 leave is simply a state-mandated sick leave

benefit. 13

           I understand plaintiffs’ position that the purpose of New York’s COVID-19 leave law is

to provide quarantined workers with guaranteed sick leave pay in a timely fashion. The New

York Legislature can fix this if it wants to. But it passed the COVID-19 leave law presumably

well aware that sick leave is not covered by a private right of action under § 191, making the

choice to defer to the State Department of Labor. I have to enforce the law as its plain language

compels, not as the Legislature might have worded it.

                                                CONCLUSION
           Defendant’s motion to dismiss is granted. Plaintiffs’ public nuisance and NYLL § 200

claims are dismissed without prejudice pursuant to the doctrine of primary jurisdiction.

Plaintiffs’ NYLL § 191 claims are dismissed with prejudice.

SO ORDERED.
                                                    Digitally signed by Brian M.
                                                    Cogan
                                                    ______________________________________
                                                                          U.S.D.J.

Dated: Brooklyn, New York
       November 1, 2020




12
     Available at: https://on.ny.gov/33pXXhh.
13
  Because I find that the COVID-19 leave categorically does not constitute wages for purposes of § 191, I do not
reach plaintiffs’ allegations regarding Amazon’s failure to provide the full amount of paid leave owed.

                                                        24
